Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1, recites the limitations “a driven organ” and “a driving organ” in Lines 8 and 11, respectively. However, these are referred as “at least one driven organ” and “at least one driving organ”. Either the organs should be referred as “said” in the rest of the claims or the first limitations should refer as being “at least one”.  
Claim 13 recites the limitations “A shock-proof device”, “a movement”, “a horological movement”, “a crown”, “a first position”, “a second position”. It is not clear if these are new limitations or the same as the one already recited in Claim 1. For examination purposes, the Examiner will assume that they are the same.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phouc Hai et al. (EP 3 492 995). With regard to Claim 1, Phouc Hai discloses a crown (1) for a shock-proof device (Abstract); the crown (1) being configured to move between a first position (Fig. 3) wherein the horological movement (Abstract) is free along at least three degrees of freedom and a second position (Fig. 1) wherein the horological movement (Abstract) is rigidly connected to the crown (1); the crown (1) comprising at least: a driven organ (21); the at least one driven organ (21) being configured to be driven and to be connected to the horological movement (Abstract); and, a driving organ (23); the at least one driving organ (23) being configured to be distant from the at least one driven organ (21) when the crown (1) is in the first position (Fig. 3) and to be in contact with the at least one driven organ (21) when the crown (1) is in the second position (Fig. 1).
	With regard to Claim 2, Phouc Hai discloses an enclosure (3); the enclosure (3) includes the at least one driven organ (21) and/or the at least one driving organ (23).
With regard to Claim 3, Phouc Hai discloses the enclosure (3) surrounding the at least one driven organ (21) and/or the at least one driving organ (23), and/or the at least one driven organ (21) surrounds the at least one driving organ (23).
With regard to Claim 4, Phouc Hai discloses the at least one driven organ (21) comprising a head (27b) configured to offer an engagement to the at least one driving organ (23).
With regard to Claim 5, Phouc Hai discloses the head (27b) comprising a contact surface (upper surface of 27b) configured to offer an engagement to the at least one driving organ (23) when the at least one driven organ (21) is in contact with the at least one driving organ (23).
With regard to Claim 6, Phouc Hai discloses the at least one driving organ (23) being configured to be distant from the contact surface (upper surface of 27b) when the crown (1) is in the first position (Fig. 3) and/or the at least one driving member (23) being configured to be in contact with the contact surface (upper surface of 27b) when the crown (1) is in the second position (Fig. 1).
With regard to Claim 7, Phouc Hai discloses the at least one driving organ (23) having (Fig. 1) configured to engage with the at least one driven organ (21).
With regard to Claim 8, Phouc Hai discloses the cylindrical shape of the at least one driving organ (23) forming (Fig. 1) of the head (27b) of the at least one driven organ (21).
With regard to Claim 9, Phouc Hai discloses at least a first joint (Fig. 2) and at least one protective organ (3); the at least a first joint (Fig. 2) being disposed between the crown (1) and the at least one protective organ (3).
With regard to Claim 10, Phouc Hai discloses the at least a first joint (Fig. 2) being configured to render the space between the crown (1) and the at least one protective organ (3) water-resistant.
With regard to Claim 11, Phouc Hai discloses the at least one driven organ (21) being an end piece (21) configured to be disposed on a shaft (21) of the horological movement (Abstract) or the at least one driven organ (21) is rigidly connected to a shaft (21) of the horological movement (Abstract).
With regard to Claim 12, Phouc Hai discloses at least one return organ (25) configured to move the at least one driving organ (23) between the first position (Fig. 3) and the second position (Fig. 1).
With regard to Claim 13, Phouc Hai discloses the shock-proof device (Abstract) for the movement; the shock-proof device (Abstract) being configured to allow the movement of the horological movement (Abstract) along at least three degrees of freedom; the shock-proof device (Abstract) comprising the horological movement (Abstract), the crown (1), the crown (1) being configured to move between the first position (Fig. 3) wherein the horological movement (Abstract) is free along at least three degrees of freedom and the second position (Fig. 1) wherein the horological movement (Abstract) is rigidly connected to the crown (1), and at least one damping element (Abstract) configured to damp the shocks of the horological movement (Abstract).
With regard to Claim 14, Phouc Hai discloses the shaft (21) being a winding-mechanism shaft (21).
With regard to Claim 15, Phouc Hai discloses a middle (Abstract) configured to receive the horological movement (Abstract) protected by the damping element (Abstract). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having crowns, shafts and organs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDWIN A. LEON/Primary Examiner, Art Unit 2833